DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation “a type of filter” (line 7). The addition of the word “type” to an otherwise definite expression extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955). It would be unclear to one having ordinary skill in the art what “type” is intended to convey. See MPEP 2173.05(b).

The term “appropriate” in claim 1 (line 16) is a relative term which renders each claim indefinite.  The term “appropriate” is not defined by the claims, the specification does not 
	The term “appropriate” is purely subjective.

The term “appropriate” in claim 5 (line 4) is a relative term which renders each claim indefinite.  The term “appropriate” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	The term “appropriate” is purely subjective.

The term “relevant” in claim 5 (line 5) is a relative term which renders each claim indefinite.  The term “relevant” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	The term “relevant” is purely subjective.

The term “appropriate” in claim 14 (line 13) is a relative term which renders each claim indefinite.  The term “appropriate” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	The term “appropriate” is purely subjective.

The term “appropriate” in claim 16 (line 4) is a relative term which renders each claim indefinite.  The term “appropriate” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	The term “appropriate” is purely subjective.

The term “relevant” in claim 16 (line 4) is a relative term which renders each claim indefinite.  The term “relevant” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	The term “relevant” is purely subjective.

Any remaining claim(s) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon one or more rejected base claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kinnebrew et al (US 2014/0204117 A1) in view of Perez (US 2011/0298827 A1).

Regarding claim 1, Kinnebrew discloses a method, comprising: 
identifying content [e.g., Fig. 1: 40, 40’, 40”] from a virtual space [e.g., Fig. 1: 38] for presenting on a display screen [e.g., Fig. 2: 204] of a head mounted display (HMD) [e.g., Fig. 1: 36; Fig. 2: 200] worn by a user [e.g., Fig. 1: 62], in response to a request from the user [e.g., Paragraph 41: user 62 may select one or more modes for use by the mixed reality filtering program 14], 
the content is interactive content [e.g., Paragraph 61: the user 62 may select the recommendation icon 310 via interaction with the HMD device 36] representing a virtual environment [e.g., Fig. 1: 34] surrounding the user in the virtual space, 
the content changing dynamically to correspond with changes identified in the virtual space [e.g., Paragraph 61: Upon selection, the icon 310 may expand to display the full written recommendation of the second friend 374 associated with the icon]; 
examining the content to determine a type of filter to apply to a portion of the content that needs to be filtered out [e.g., Paragraph 32: by examining the user's history of creating holographic fantasy characters and indicating the user's approval ("liking") of other holographic fantasy characters, the mixed reality filtering program 14 may determine that the user has a preference for holographic fantasy characters. Accordingly, the mixed reality filtering program may prioritize the display of the holographic wizard 306 over a holographic abstract art creation that is also geo-located near the user 62; Paragraph 37: In another example, the mixed reality filtering program 14 may utilize a recent mode that filters the plurality of geo-located data items 40 to yield those data items that have been created or updated within a threshold time frame], 
the type of filter identified to correspond with a component of the portion of the content that does not meet filtering rules defined for a user profile of the user [e.g., Paragraph 38: the mixed reality filtering program 14 may utilize a work mode that filters the plurality of geo-located data items 40 to yield those data items that are relevant to the user's work life; 
Paragraph 40: the mixed reality filtering program 14 may utilize a user interest mode that filters the plurality of geo-located data items 40 to yield those data items that relate to one or more interests of the user; 
Paragraph 44: wherein when the user selects that only the highest rated (7.5+ stars out of 10) holographic art creations are to be displayed, a user profile is inherently established that controls the HMD so as to dynamically (based on the user changing location and/or viewing direction) filter out any holographic art creations near the user 62 having average ratings less than 7.5 stars;
Paragraph 45: user preference data may be used to prioritize data items;
Paragraph 50: social proximity to the user 62 may be used to prioritize data items;
Paragraph 60: The user 62 may have selected a social mode that selectively filters the plurality of geo-located data items 40 to yield those items associated with a friend, family member, or other social acquaintance of the user 62. Accordingly, various indicators that represent social networking posts, reviews or recommendations, and photographs associated with social acquaintances of the user 62 are included within the starfield]; 
e.g., Fig. 6a: 612-632] the component in the portion of the content using the type of filter identified for the component for the portion of the content prior to forwarding the content for rendering [e.g., Fig. 6a: 636, 640] on the HMD; and 
forwarding the content of the virtual environment with the filtered out component for rendering on the HMD [e.g., Paragraphs 65-66: At 636 the method 600 includes providing the filtered collection of the geo-located data items 68 to the mixed reality display program 32 for display by the HMD device 36. At 640 the method 600 includes enabling one or more authoring applications that are configured to provide one or more of the geo-located data items to the mixed reality display program for display by the display device], 
the content included in the virtual environment being appropriate for the user, the content identified for presenting being continually examined and filtered prior to forwarding, in accordance to the user profile of the user, as changes in the content in the virtual environment are detected [e.g., Paragraph 1: Such devices may provide a user with a real-time view of the physical world surrounding the user, and may augment the view with holographic objects and other virtual reality information; Paragraph 58: as schematically illustrated in FIG. 4, the starfield 400 provides a user with a conveniently abstracted representation of the density and location of geo-located data items within the current view of the user via the HMD device 36; Paragraph 77: As the above described methods and processes change the data held by the storage subsystem 708, and thus transform the state of the storage subsystem, the state of the display subsystem 712 may likewise be transformed to visually represent changes in the underlying data] (e.g., see Paragraphs 12-67).

Kinnebrew does not appear to expressly disclose a virtual character of the user.
Perez discloses interactive content representing a virtual environment [e.g., Fig. 1: illustrated boxing ring on display 54] surrounding a virtual character [e.g., Fig. 1A: 64] of the user [e.g., Fig. 1A: 58] in a virtual space, 
the content included in the virtual environment being appropriate for the user, the content identified for presenting being continually examined and filtered prior to forwarding [e.g., Paragraph 51: the display of the avatar is preferably performed in real time such that the user may interact with an executing application in real time; Paragraph 139: FIG. 8A illustrates an example of a filtering technique to visually obscure a prohibited gesture on an avatar 801], in accordance to the user profile [e.g., Paragraph 48: the system may include a feature wherein a user may train the system to recognize other prohibited gestures and select or provide substitutes. This may be helpful to parents as they become aware of new offensive gestures] of the user, as changes in the content in the virtual environment are detected (e.g., see Paragraphs 90-165).

Kinnebrew and Perez are analogous art, because they are from the shared inventive field of videogame display systems providing selective content control.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to combine Perez’ virtual character and prohibitive gesture filtering with Kinnebrew’s selective filtering method, so that the user can better see and appreciate their position in the virtual environment and so that the holographic characters played by friends in Kinnebrew’s interactive game [e.g., Kinnebrew: Paragraph 49] are prevented from performing gestures that the user would find offensive.

Kinnebrew discloses the type of filter identified for filtering out changes based on changes occurring in the content of the virtual environment [e.g., Paragraph 44: wherein when the user selects that only the highest rated (7.5+ stars out of 10) holographic art creations are to be displayed, a user profile is inherently established that controls the HMD so as to dynamically (based on the user changing location and/or viewing direction) filter out any holographic art creations near the user 62 having average ratings less than 7.5 stars].

Regarding claim 3, Kinnebrew discloses the content representing the virtual environment of the user is a sub-set of content representing the virtual space [e.g., Paragraph 44: wherein when the user selects that only the highest rated (7.5+ stars out of 10) holographic art creations are to be displayed, a user profile is inherently established that controls the HMD so as to dynamically (based on the user changing location and/or viewing direction) filter out any holographic art creations near the user 62 having average ratings less than 7.5 stars].

Regarding claim 4, Kinnebrew discloses the changes to the content in the virtual space are detected when a virtual object moves toward the virtual character of the user, or when the virtual character of the user moves toward one or more virtual objects in the virtual space [e.g., Paragraph 44: wherein when the user selects that only the highest rated (7.5+ stars out of 10) holographic art creations are to be displayed, a user profile is inherently established that controls the HMD so as to dynamically (based on the user changing location and/or viewing direction) filter out any holographic art creations near the user 62 having average ratings less than 7.5 stars].

Kinnebrew discloses filtering out the content further includes changing, or replacing, or removing the component in the portion of the content that is not in accordance to the filtering rules defined for the user profile of the user with an alternate component identified to be appropriate for the user, the alternate component is identified to be contextually relevant to the content [e.g., Paragraph 44: wherein when the user selects that only the highest rated (7.5+ stars out of 10) holographic art creations are to be displayed, a user profile is inherently established that controls the HMD so as to dynamically (based on the user changing location and/or viewing direction) filter out any holographic art creations near the user 62 having average ratings less than 7.5 stars].

Regarding claim 6, Kinnebrew discloses the portion of content includes a plurality of components, and wherein the component that is being filtered out is one component of the plurality of components included in the portion, wherein the component that is being filtered out in the portion is not in accordance to user profile of the user [e.g., Paragraph 44: wherein when the user selects that only the highest rated (7.5+ stars out of 10) holographic art creations are to be displayed, a user profile is inherently established that controls the HMD so as to dynamically (based on the user changing location and/or viewing direction) filter out any holographic art creations near the user 62 having average ratings less than 7.5 stars].

Regarding claim 7, Kinnebrew discloses the plurality of components includes any one or combination of an audio component, or an image component, or a textual component, or a graphic component, or a video component [e.g., Paragraph 44: wherein when the user selects that only the highest rated (7.5+ stars out of 10) holographic art creations are to be displayed, a user profile is inherently established that controls the HMD so as to dynamically (based on the user changing location and/or viewing direction) filter out any holographic art creations near the user 62 having average ratings less than 7.5 stars].

Regarding claim 8, Perez discloses when the component to be filtered out in the portion is an audio component [e.g., Fig. 12: 1208], the type of filter applied to the portion is an audio filter and filtering out the component of the portion of the content further includes identifying a different audio component [e.g., Paragraph 165: silence] that is in accordance to the user profile of the user and replacing the audio component that is being filtered out in the portion of the audio content with the different audio component, a length of the different audio component identified for replacing matches a length of a portion of the audio component that is being filtered out and the different audio component is identified to match context of the content [e.g., Paragraph 165: the motion module 204 can edit 1208 speech data generated by the user while performing the prohibited gesture. Examples of such editing include cutting the audio entirely or using speech recognition to delete expletives].

Regarding claim 9, Kinnebrew discloses when the component to be filtered out in the portion is one of a video component, or a textual component, or a graphic component, the type of filter applied to the portion is a video filter or a textual filter or a graphic filter and filtering out the component of the portion of the content further includes identifying a different video component, or a different textual component, or a different graphic component that is in accordance to the user profile of the user, and overlaying the different video component, the different textual component or the different graphic component over the portion of the e.g., Paragraph 44: if plural low-rated and high-rated holographic art creations are present at the same geolocation, the low-rated ones will be blocked and replaced by the high-rated ones].

Regarding claim 10, Kinnebrew discloses the content included in the virtual space includes content generated via user interactions of other users, and wherein filtering out the portion of the content includes filtering out the portion of content provided by one or more of the other users whose interaction are not in accordance to user profile of the user [e.g., Paragraph 34: With reference to FIG. 3, in one example a first friend 370 of the user 62 may have previously visited the lounge 350 and left recommendation icon 314 associated with the lounge to indicate the friend's approval of the lounge. A second friend 374 of the user 62 may have lunched at the food cart 354 and left recommendation icon 310 to indicate this friend's endorsement of the food cart. While in the social mode, in this example the mixed reality filtering program 14 may include only the recommendation icons 310 and 314 in the filtered collection of data items 68 that are displayed to the user 62 via the HMD device 36;
Paragraph 44: wherein when the user selects that only the highest rated (7.5+ stars out of 10) holographic art creations are to be displayed, a user profile is inherently established that controls the HMD so as to dynamically (based on the user changing location and/or viewing direction) filter out any holographic art creations near the user 62 having average ratings less than 7.5 stars].

Kinnebrew discloses the other users are identified from social contacts of the user [e.g., Paragraph 33: the mixed reality filtering program 14 may utilize a social mode that filters the plurality of geo-located data items 40 to yield those data items that are associated with a friend, family member, or other social acquaintance of the user 62].

Regarding claim 12, Kinnebrew discloses the content included in the virtual space includes content generated via user interactions of other users, wherein the type of filter applied to the portion is an image filter, and wherein filtering out the content includes filtering out one other user identified from the other users, the other user providing content that is not in accordance with the user profile of the user, the filtering out the one other user results in filtering out the content generated by the other user from the content included in the virtual environment [e.g., Paragraph 44: wherein when the user selects that only the highest rated (7.5+ stars out of 10) holographic art creations are to be displayed, a user profile is inherently established that controls the HMD so as to dynamically (based on the user changing location and/or viewing direction) filter out any holographic art creations near the user 62 having average ratings less than 7.5 stars].

Regarding claim 14, this claim is rejected by the same reasoning applied in rejecting claim 1; furthermore, Kinnebrew discloses dynamically filtering out [e.g., Fig. 6a: 612-632] a portion of the content in accordance to a filtering rule identified in a user profile of the user [e.g., Paragraph 38: the mixed reality filtering program 14 may utilize a work mode that filters the plurality of geo-located data items 40 to yield those data items that are relevant to the user's work life; 
Paragraph 40: the mixed reality filtering program 14 may utilize a user interest mode that filters the plurality of geo-located data items 40 to yield those data items that relate to one or more interests of the user; 
Paragraph 45: user preference data may be used to prioritize data items;
Paragraph 50: social proximity to the user 62 may be used to prioritize data items;
Paragraph 60: The user 62 may have selected a social mode that selectively filters the plurality of geo-located data items 40 to yield those items associated with a friend, family member, or other social acquaintance of the user 62. Accordingly, various indicators that represent social networking posts, reviews or recommendations, and photographs associated with social acquaintances of the user 62 are included within the starfield], prior to forwarding the content to the HMD [e.g., Fig. 6a: 636, 640], 
wherein the filtering rule is generated in accordance to user preferences specified in the user profile of the user [e.g., Paragraph 32: by examining the user's history of creating holographic fantasy characters and indicating the user's approval ("liking") of other holographic fantasy characters, the mixed reality filtering program 14 may determine that the user has a preference for holographic fantasy characters. Accordingly, the mixed reality filtering program may prioritize the display of the holographic wizard 306 over a holographic abstract art creation that is also geo-located near the user 62; Paragraph 37: In another example, the mixed reality filtering program 14 may utilize a recent mode that filters the plurality of geo-located data items 40 to yield those data items that have been created or updated within a threshold time frame; 
Paragraph 44: wherein when the user selects that only the highest rated (7.5+ stars out of 10) holographic art creations are to be displayed, a user profile is inherently established that controls the HMD so as to dynamically (based on the user changing location and/or viewing direction) filter out any holographic art creations near the user 62 having average ratings less than 7.5 stars]; and 
forwarding the content of the virtual environment filtered in accordance to the filtering rule for rendering on the HMD [e.g., Paragraphs 65-66: At 636 the method 600 includes providing the filtered collection of the geo-located data items 68 to the mixed reality display program 32 for display by the HMD device 36. At 640 the method 600 includes enabling one or more authoring applications that are configured to provide one or more of the geo-located data items to the mixed reality display program for display by the display device], 
the content included in the virtual environment of the user is appropriate for the user, the content identified for presenting being continually filtered, in accordance to the filtering rule of the user, as changes in the content in the virtual space are detected [e.g., Paragraph 1: Such devices may provide a user with a real-time view of the physical world surrounding the user, and may augment the view with holographic objects and other virtual reality information; Paragraph 58: as schematically illustrated in FIG. 4, the starfield 400 provides a user with a conveniently abstracted representation of the density and location of geo-located data items within the current view of the user via the HMD device 36; Paragraph 77: As the above described methods and processes change the data held by the storage subsystem 708, and thus transform the state of the storage subsystem, the state of the display subsystem 712 may likewise be transformed to visually represent changes in the underlying data] (e.g., see Paragraphs 12-67).

Regarding claim 15, this claim is rejected by the same reasoning applied in rejecting claims 6 and 7.

Regarding claim 16, this claim is rejected by the same reasoning applied in rejecting claim 5.

Regarding claim 17, this claim is rejected by the same reasoning applied in rejecting claim 10.

Regarding claim 18, this claim is rejected by the same reasoning applied in rejecting claim 11.

Regarding claim 19, this claim is rejected by the same reasoning applied in rejecting claim 12.

Response to Arguments
Applicant's arguments filed on 24 September 2021 have been fully considered but they are not persuasive.

The Applicant contends, “With regards to rejection of independent claim 1 due to inclusion of “type of filter” being indefinite, the Applicant has amended the independent claim to clarify the type of filter being applied to the content, wherein the type of filter corresponds with the component that needs to be filtered out from the portion of the content” (see Page 7 of the Response filed on 24 September 2021). However, the Office respectfully disagrees.

a type of filter” (line 7). The addition of the word “type” to an otherwise definite expression extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955). It would be unclear to one having ordinary skill in the art what “type” is intended to convey (regardless of its “correspondence”). See MPEP 2173.05(b).

The Applicant contends, “Kinnebrew does not teach filtering out portion of content that does not meet a rating score associated with a user and replacing a particular component within the portion of content that does not meet the rating score associated with the user with another component that matches the rating score associated with the user” (see Page 7 of the Response filed on 24 September 2021). However, the Office respectfully disagrees.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., filtering out a portion of content that does not meet a rating score associated with a user and replacing a particular component within the portion of content that does not meet the rating score associated with the user with another component that matches the rating score associated with the user) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

The Applicant contends, “Kinnebrew does not teach filtering out a portion of the content that is being rendered and to replace the filtered out portion with an alternate content that meets the filtering rule associated with a user profile of a user requesting the content” (see Page 8 of the Response filed on 24 September 2021). However, the Office respectfully disagrees.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., filtering out a portion of the content that is being rendered and to replace the filtered out portion with an alternate content that meets the filtering rule associated with a user profile of a user requesting the content) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

The Applicant contends, “Neither Perez nor Kinnebrew suggest or teach pre-filtering a portion of content presented to a user based on the filtering rules associated with a user profile of the user (as recited in independent claim 1 of the instant application) and replacing a specific component in the portion of content that does not meet the filtering rules associated with a user profile of a user, with a component for the portion is appropriate for the user so as to allow the user to view the portion of the content presented on a HMD (as recited in dependent claims 5-9 of the instant application)” (see Page 8 of the Response filed on 24 September 2021). However, the Office respectfully disagrees.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., pre-filtering a portion of content presented to a user based on the filtering rules associated with a user profile of the user and replacing a specific component in the portion of content that does not meet the filtering rules associated with a user profile of a user, with a component for the portion is appropriate for the user so as to allow the user to view the portion of the content presented on a HMD) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Kinnebrew discloses identifying content [e.g., Fig. 1: 40, 40’, 40”] from a virtual space [e.g., Fig. 1: 38] for presenting on a display screen [e.g., Fig. 2: 204] of a head mounted display (HMD) [e.g., Fig. 1: 36; Fig. 2: 200] worn by a user [e.g., Fig. 1: 62], in response to a request from the user [e.g., Paragraph 41: user 62 may select one or more modes for use by the mixed reality filtering program 14], 
the content is interactive content [e.g., Paragraph 61: the user 62 may select the recommendation icon 310 via interaction with the HMD device 36] representing a virtual environment [e.g., Fig. 1: 34] surrounding the user in the virtual space, 
the content changing dynamically to correspond with changes identified in the virtual space [e.g., Paragraph 61: Upon selection, the icon 310 may expand to display the full written recommendation of the second friend 374 associated with the icon]; 
examining the content to determine a type of filter to apply to a portion of the content that needs to be filtered out [e.g., Paragraph 32: by examining the user's history of creating holographic fantasy characters and indicating the user's approval ("liking") of other holographic fantasy characters, the mixed reality filtering program 14 may determine that the user has a preference for holographic fantasy characters. Accordingly, the mixed reality filtering program may prioritize the display of the holographic wizard 306 over a holographic abstract art creation that is also geo-located near the user 62; Paragraph 37: In another example, the mixed reality filtering program 14 may utilize a recent mode that filters the plurality of geo-located data items 40 to yield those data items that have been created or updated within a threshold time frame], 
the type of filter identified to correspond with a component of the portion of the content that does not meet filtering rules defined for a user profile of the user [e.g., Paragraph 38: the mixed reality filtering program 14 may utilize a work mode that filters the plurality of geo-located data items 40 to yield those data items that are relevant to the user's work life; 
Paragraph 40: the mixed reality filtering program 14 may utilize a user interest mode that filters the plurality of geo-located data items 40 to yield those data items that relate to one or more interests of the user; 
Paragraph 44: wherein when the user selects that only the highest rated (7.5+ stars out of 10) holographic art creations are to be displayed, a user profile is inherently established that controls the HMD so as to dynamically (based on the user changing location and/or viewing direction) filter out any holographic art creations near the user 62 having average ratings less than 7.5 stars;
Paragraph 45: user preference data may be used to prioritize data items;
Paragraph 50: social proximity to the user 62 may be used to prioritize data items;
Paragraph 60: The user 62 may have selected a social mode that selectively filters the plurality of geo-located data items 40 to yield those items associated with a friend, family member, or other social acquaintance of the user 62. Accordingly, various indicators that represent social networking posts, reviews or recommendations, and photographs associated with social acquaintances of the user 62 are included within the starfield]; 
dynamically filtering out [e.g., Fig. 6a: 612-632] the component in the portion of the content using the type of filter identified for the component for the portion of the content prior to forwarding the content for rendering [e.g., Fig. 6a: 636, 640] on the HMD; and 
forwarding the content of the virtual environment with the filtered out component for rendering on the HMD [e.g., Paragraphs 65-66: At 636 the method 600 includes providing the filtered collection of the geo-located data items 68 to the mixed reality display program 32 for display by the HMD device 36. At 640 the method 600 includes enabling one or more authoring applications that are configured to provide one or more of the geo-located data items to the mixed reality display program for display by the display device], 
the content included in the virtual environment being appropriate for the user, the content identified for presenting being continually examined and filtered prior to forwarding, in accordance to the user profile of the user, as changes in the content in the virtual environment are detected [e.g., Paragraph 1: Such devices may provide a user with a real-time view of the physical world surrounding the user, and may augment the view with holographic objects and other virtual reality information; Paragraph 58: as schematically illustrated in FIG. 4, the starfield 400 provides a user with a conveniently abstracted representation of the density and location of geo-located data items within the current view of the user via the HMD device 36; Paragraph 77: As the above described methods and processes change the data held by the storage subsystem 708, and thus transform the state of the storage subsystem, the state of the display subsystem 712 may likewise be transformed to visually represent changes in the underlying data] (e.g., see Paragraphs 12-67).

Kinnebrew does not appear to expressly disclose a virtual character of the user.

However, Perez discloses interactive content representing a virtual environment [e.g., Fig. 1: illustrated boxing ring on display 54] surrounding a virtual character [e.g., Fig. 1A: 64] of the user [e.g., Fig. 1A: 58] in a virtual space, 
the content included in the virtual environment being appropriate for the user, the content identified for presenting being continually examined and filtered prior to forwarding [e.g., Paragraph 51: the display of the avatar is preferably performed in real time such that the user may interact with an executing application in real time; Paragraph 139: FIG. 8A illustrates an example of a filtering technique to visually obscure a prohibited gesture on an avatar 801], in accordance to the user profile [e.g., Paragraph 48: the system may include a feature wherein a user may train the system to recognize other prohibited gestures and select or provide substitutes. This may be helpful to parents as they become aware of new offensive gestures] of the user, as changes in the content in the virtual environment are detected (e.g., see Paragraphs 90-165).

Kinnebrew discloses filtering out the content further includes changing, or replacing, or removing the component in the portion of the content that is not in accordance to the filtering rules defined for the user profile of the user with an alternate component identified to be appropriate for the user, the alternate component is identified to be contextually relevant to the content [e.g., Paragraph 44: wherein when the user selects that only the highest rated (7.5+ stars out of 10) holographic art creations are to be displayed, a user profile is inherently established that controls the HMD so as to dynamically (based on the user changing location and/or viewing direction) filter out any holographic art creations near the user 62 having average ratings less than 7.5 stars].

Kinnebrew discloses the portion of content includes a plurality of components, and wherein the component that is being filtered out is one component of the plurality of components included in the portion, wherein the component that is being filtered out in the portion is not in accordance to user profile of the user [e.g., Paragraph 44: wherein when the user selects that only the highest rated (7.5+ stars out of 10) holographic art creations are to be displayed, a user profile is inherently established that controls the HMD so as to dynamically (based on the user changing location and/or viewing direction) filter out any holographic art creations near the user 62 having average ratings less than 7.5 stars].

Kinnebrew discloses the plurality of components includes any one or combination of an audio component, or an image component, or a textual component, or a graphic component, or a video component [e.g., Paragraph 44: wherein when the user selects that only the highest rated (7.5+ stars out of 10) holographic art creations are to be displayed, a user profile is inherently established that controls the HMD so as to dynamically (based on the user changing location and/or viewing direction) filter out any holographic art creations near the user 62 having average ratings less than 7.5 stars].

Perez discloses when the component to be filtered out in the portion is an audio component [e.g., Fig. 12: 1208], the type of filter applied to the portion is an audio filter and e.g., Paragraph 165: silence] that is in accordance to the user profile of the user and replacing the audio component that is being filtered out in the portion of the audio content with the different audio component, a length of the different audio component identified for replacing matches a length of a portion of the audio component that is being filtered out and the different audio component is identified to match context of the content [e.g., Paragraph 165: the motion module 204 can edit 1208 speech data generated by the user while performing the prohibited gesture. Examples of such editing include cutting the audio entirely or using speech recognition to delete expletives].

Kinnebrew discloses when the component to be filtered out in the portion is one of a video component, or a textual component, or a graphic component, the type of filter applied to the portion is a video filter or a textual filter or a graphic filter and filtering out the component of the portion of the content further includes identifying a different video component, or a different textual component, or a different graphic component that is in accordance to the user profile of the user, and overlaying the different video component, the different textual component or the different graphic component over the portion of the corresponding video component, or the textual component or the graphic component that is being filtered [e.g., Paragraph 44: if plural low-rated and high-rated holographic art creations are present at the same geolocation, the low-rated ones will be blocked and replaced by the high-rated ones].

Applicant's arguments with respect to claims 1-12 and 14-19 have been considered but are moot in view of any new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeff Piziali/
Primary Examiner, Art Unit 2628
30 December 2021